DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA et al (US 2017/0018363).
Regarding claim 1, TANAKA discloses a multilayer ceramic capacitor (Fig. 2) comprising: a multilayer body (Fig. 2, 12); two external electrodes (Fig. 2, 40a/42a); and two wall portions (Fig. 2, 40c/42c); wherein the multilayer body includes: a multilayer main body (Fig. 2, 12) including an inner layer portion (Fig. 2, 26) including a plurality of dielectric layers (Fig. 2, 20) and a plurality of internal electrode layers (Fig. 2, 22/24) alternately stacked, and two outer layer portions (Fig. 2, 28/30) respectively on opposite sides of the inner layer portion in a stacking direction (Fig. 1, T); two side gap portions (Fig. 3, 15/16) on opposite sides of the multilayer main body in a width direction (Fig. 1, W) intersecting the stacking direction; two main surfaces (Fig. 1, 17/18) on opposite sides in the stacking direction; two side surfaces (Fig. 1, 15/16) on opposite sides in the width direction (Fig. 1); and two end surfaces (Fig. 1, 13/14) on opposite sides in a length direction (Fig. 1, L) intersecting the stacking direction and the width direction (Fig. 1); the two external electrodes are each provided at one of the two end surfaces of the multilayer body (Fig. 2), and each extending from the one of the two end surfaces to a portion of the main surface (Fig. 2); and 27the wall portions respectively cover portions of the external electrodes provided at the two end surfaces (Fig. 2), and each includes a protruding portion that protrudes from the main surface (Fig. 2, parts of 40c/42c that extend over top and bottom surfaces).  
Regarding claim 2, TANAKA further discloses that an interface (Fig. 4, at 34b) is between the multilayer main body and the side gap portion (Fig. 4).  
Regarding claim 3, TANAKA further discloses that magnesium is segregated at a portion of the side gap portion in contact with the internal electrode layer (Fig. 6, [0022]).  
Regarding claim 4, TANAKA further discloses that each of the two side gap portions includes: an inner side gap layer (Fig. 4, 34b) in contact with the multilayer main body; and an outer side gap layer (Fig. 4, 34a) in contact with the inner side gap layer (Fig. 4).  
Regarding claim 7, TANAKA further discloses that the multilayer body has a dimension in the length direction of about 0.2 mm or more and about 10 mm or less ([0097]), a dimension in the width direction of about 0.1 mm or more and about 10 mm or less ([0097]), and a dimension in the stacking direction of about 0.1 mm or more and about 5 mm or less ([0097]).  
Regarding claim 8, TANAKA further discloses that each of the plurality of dielectric layers has a thickness of about 0.5 µm or less ([0033]).  
Regarding claim 9, TANAKA further discloses that each of the plurality of dielectric layers includes BaTiO3 as a main component ([0033 and 0046]).  
Regarding claim 11, TANAKA further discloses that each of the plurality of internal electrode layers includes at least one of Ni, Cu, Ag, Pd, Au, or Ag-Pd alloy ([0038]).  
Regarding claim 12, TANAKA further discloses that each of the plurality of internal electrode layers has a thickness of about 0.5 µm or more and about 2.0 µm or less ([0038]).  
Regarding claim 16, TANAKA further discloses that a thickness of each of the two outer layer portions is about 20 µm or more and about 60 µm or less ([0034]).  
Regarding claim 17, TANAKA further discloses that a thickness of each of the two outer layer portions is about 20 µm or more and about 40 µm or less ([0034]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al (US 2017/0018363) in view of PARK et al (US 2015/0022945).
Regarding claim 5, TANAKA fails to teach the claim limitations. 
PARK teaches that each of the two external electrodes (Fig. 4, left and right of 110) includes: a foundation electrode layer (Fig. 4, 131/132) including a conductive metal and a glass component ([0048]), and contacting the multilayer body (Fig. 4); and a conductive resin layer (Fig. 4, 141/142) including a thermosetting resin 28and a metal component ([0071-0072]), and contacting the foundation electrode layer (Fig. 4).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of TANAKA, in order to decrease acoustic noise vibrations on the device (PARK [0012]).
Regarding claim 18, TANAKA, as modified by PARK, further teaches that each of the two external electrode includes a plated layer on the conductive resin layer (PARK [0017]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al (US 2017/0018363) in view of Kato (US 2018/0166217).
Regarding claim 6, TANAKA fails to teach the claim limitations. 
Kato teaches that, in a cross section of the width direction and the stacking direction (as seen in Fig. 13) passing through a center or approximate center of the multilayer body (Fig. 13, 111), a line connecting ends at side surfaces of two adjacent internal electrode layers of the plurality of internal electrode layers in the stacking direction is convex toward outside (Fig. 13, S5/S6 is convex).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kato to the invention of TANAKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al (US 2017/0018363) in view of OTANI (US 2016/0379758).
Regarding claim 10, TANAKA fails to teach the claim limitations. 
OTANI teaches that each of the plurality of dielectric layers includes at least one of Mn compounds, Fe compounds, Cr compounds, Co compounds, and Ni compounds as a sub-component ([0020]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OTANI to the invention of TANAKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al (US 2017/0018363) in view of LEE et al (US 2020/0402717).
Regarding claim 13, TANAKA further teaches that each of the two side gap portions includes a dielectric material including grains ([0046].
However, TANAKA fails to teach that a particle size of the grains of the dielectric material decreases from an inner portion towards an outer portion of the two side gap portions.  
LEE teaches that a particle size of the grains of the dielectric material decreases from an inner portion towards an outer portion of the two side gap portions (Fig. 5, larger in 112b then 112a).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of TANAKA, in order to improve the reliability of the device (LEE [0010])
Regarding claim 14, TANAKA, as modified by LEE, further teaches that the particle size of the grains is about 400 nm or more and about 450 nm or less at an outermost side of the outer 30portion (LEE; 90-410nm [d1 [0087]), and about 600 mm or more at an innermost side of the inner portion (LEE; up to 700nm d2 [0087]).  
Regarding claim 15, TANAKA, as modified by LEE, further teaches that the particle size of the grains at an innermost side of the inner portion is about 1.5 times or more than the particle size of the grains at the outermost side of the outer portion (LEE; [0087] 170/90 = 1.9x which teaches the claim limitations). 
Additional Relevant Prior Art:
CHUN et al (US 2014/0204502) teaches relevant art in Fig. 2-3.
MIZUNO et al (US 2017/0278635) teaches relevant art in Fig. 2-4.
TERASHITA et al (US 2018/0174753) teaches relevant art in Fig. 1-4.
KOBAYASHI et al (US 2019/0148070) teaches relevant art in Fig. 2.
HONG et al (US 2016/0196918) teaches relevant art in Fig. 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848